department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------- ------------------------------------------------- telephone number -------------------- refer reply to cc psi b03 plr-110240-19 date date internal_revenue_service number release date index number --------------------------------------------------- ---------------------- ---------------------------- -------------------------------- legend x date date date trust --------------------------------------- ---------------------- ---------------- -------------------------- --------------------------------------- --------------------------------------- --------------------------------------- ---------------------- a ----------------------- b --------------------------------------- --------------------------------------- n --------- dear ------------------ this letter is being sent to modify out private_letter_ruling plr dated date the plr we are modifying the plr to include language under the heading conclusion stating that as an adjustment under sec_1362 a payment is due and the mailing and payment requirements associated with the adjustment payment the plr contains a ruling under sec_1362 of the internal_revenue_code the code this ruling modifies and supersedes the plr the plr as modified reads as follows plr-110240-19 facts effective date x elected to be treated as an s_corporation on date a and b transferred shares of x to trust an irrevocable_trust created by a and b it is represented that trust is eligible to be an electing_small_business_trust esbt under sec_1361 however the trustee of trust did not file a timely esbt election for trust and x’s s_corporation_election terminated on date x represents the failure_to_file the esbt election for trust was inadvertent and was not motivated by tax_avoidance or retroactive planning x has filed all returns consistent with x’s status as an s_corporation since date x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided in sec_1362 of the code law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states is an eligible shareholder sec_1361 provides that a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death is an eligible shareholder but only for the 2-year period beginning on the day of the deemed owner’s death sec_1361 provides that an esbt is an eligible shareholder sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made plr-110240-19 and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of the esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts and representations submitted we conclude that x’s s_corporation_election was terminated on date because trustee of trust failed to file an esbt election for trust and that this termination was inadvertent within the meaning of sec_1362 we hold that pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided x was otherwise eligible to make an s_corporation_election and provided that any such election would not have otherwise been terminated under sec_1361 trust will be treated as an esbt effective date the shareholders of x must include their pro-rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling is null and void this ruling is conditioned upon the trustee of trust filing an appropriately completed esbt election for trust effective date and upon trust and its beneficiaries filing timely amended federal_income_tax returns consistent with the treatment of trust as an esbt effective date the election must be made and the amended returns plr-110240-19 must be timely filed within days following the date of this letter and a copy of this letter should be attached to the election and the returns furthermore as an adjustment under sec_1362 a payment of dollar_figuren and a copy of this letter_ruling must be sent to the following address internal_revenue_service kansas city service_center w pershing road kansas city mo stop manual deposit the payment of this letter must be sent no later than date except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely richard t probst senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
